Title: Peter Collas to the American Commissioners, 1 August 1778
From: Collas, Peter
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
Passy, August 1, 1778
As I late master of the brigg Triton belonging to the United States of America which was Captur’d by the Enemy within bell Isle, On my Return here from England, I Protested Against the Said Captur’s therein Showing where And by whom taken and the Value of the Said brigg and her Cargo, which Protest you have been Pleased to Present to the Minister, Requesting of him to Stop the Value of the Triton and her Cargo to the Amont of the Sum Mantioned in the Protest. Out of Such Vessells belonging to the English Nation as are or My be Stop in france. As I am going to America by ferst opportunity I hereby Inpower you the Said Commissioners to do, Act and Transact in my Stead and behalf and every thing, Relative to the Said brigg and her Cargo also of a Small Sum which was my Property and which is Mantioned in the Above Said Protest. I Remains with Due Respects your Most Obedeint and humble Servant
Peter Collas
Honorable Banjamin Franklin Arther Lee and John Adams Esqrs Commissioners for the therteen United States of America.
 
Notation: Capt Peter Collas power to the Commrs Passy 1. Aug. 78
